Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.        The receipt of Oath/Declaration is acknowledged.

Preliminary Amendment
4.        The Preliminary Amendment submitted on 04/27/2020 containing amendments to the claims is acknowledged.

Information Disclosure Statement
5.        The information disclosure statement (IDS) submitted on 10/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.        The drawing(s) filed on 04/27/2020 are accepted by the Examiner.



Status of Claims
7.	Claims 1-13, and 15-19 are pending in this application.  
	Claim 14 was canceled in the 04/27/2020 Preliminary Amendment.
	Claims 3-6, 8-13, and 15 were amended in the 04/27/2020 Preliminary Amendment.
	Claims 16-19 were newly added in the 04/27/2020 Preliminary Amendment.

Examiner’s Statement of Reasons for Allowance
8.        Claims 1-13, and 15-19 are allowed.

9.	The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“receiving an input source domain image from a source domain; processing the source domain image using one or more source domain low-level encoder neural network layers that are specific to images from the source domain to generate a low-level representation of the input source domain image; processing the low-level representation using one more high-level encoder neural network layers that are shared between images from the source and target domains to generate an embedding of the input source domain image; processing the embedding of the input source domain image using one or more high-level decoder neural network layers that are shared between images from the source and target domains to generate a high-level feature representation of features of the input source domain image; and processing the high-level feature representation of the features of the input source domain image using one or more target domain low-level decoder neural network layers that are specific to generating images from the target domain to generate an output target domain image that is from the target domain but that has similar semantics to the input source domain image.” along with all the other limitations as required by independent claim 1.

Regarding Claim 6:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“receiving a training input source domain image from lithe]] a source domain; processing the training input source domain image using the source domain low- level encoder neural network layers to generate a low-level representation of the training input source domain image; processing the low-level representation using the high-level encoder neural network layers to generate an embedding of the training input source domain image; processing the embedding of the training input source domain image using the one or more high-level decoder neural network layers to generate a high-level feature representation of features of the training input source domain image; and processing the high-level feature representation of the features of the training input source domain image using the one or more target domain low-level decoder neural network layers to generate a training output target domain image that is from a target domain; processing the training output target domain image using the one or more target domain low-level encoder neural network layers to generate a low-level representation of the training output target domain image; processing the low-level representation using the one more high-level encoder neural network layers to generate an embedding of the training output target domain image; determining a first gradient of a semantic consistency loss function that reduces a distance measure between the embedding of the training output target domain image and the embedding of the training input source domain image; and updating, using the first gradient, current values of the parameters of the source domain low-level encoder neural network layers, the high-level encoder neural network layers, the high-level decoder neural network layers, the target domain low-level decoder neural network layers, and the target domain low-level encoder neural network layers.” along with all the other limitations as required by independent claim 6.

Regarding Claim 15:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“receiving an input source domain image from a source domain; processing the source domain image using one or more source domain low-level encoder neural network layers that are specific to images from the source domain to generate a low-level representation of the input source domain image; processing the low-level representation using one more high-level encoder neural network layers that are shared between images from the source and target domains to generate an embedding of the input source domain image; processing the embedding of the input source domain image using one or more high-level decoder neural network layers that are shared between images from the source and target domains to generate a high-level feature representation of features of the input source domain image; and processing the high-level feature representation of the features of the input source domain image using one or more target domain low-level decoder neural network layers that are specific to generating images from the target domain to generate an output target domain image that is from the target domain but that has similar semantics to the input source domain image.” along with all the other limitations as required by independent claim 15.

10.       It follows that claims 2-5, 7-13, and 16-19 are then inherently allowable for depending on an allowable base claim.

11.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
12.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            Wang et al. (US 10,552,968)) discloses Dense feature scale detection can be implemented using multiple convolutional neural networks trained on scale data to more accurately and efficiently match pixels between images. An input image can be used to generate multiple scaled images. The multiple scaled images are input into a feature net, which outputs feature data for the multiple scaled images. An attention net is used to generate an attention map from the input image. The attention map assigns emphasis as a soft distribution to different scales based on texture analysis. The feature 

Rymkowski et al. (US 10,198,839) relates to techniques herein for applying an artistic style extracted from one or more source images, e.g., paintings, to one or more target images. The extracted artistic style may then be stored as a plurality of layers in a neural network. In some embodiments, two or more stylized target images may be combined and stored as a stylized video sequence. The artistic style may be applied to the target images in the stylized video sequence using various optimization methods and/or pixel- and feature-based regularization techniques in a way that prevents excessive content pixel fluctuations between images and preserves smoothness in the assembled stylized video sequence. In other embodiments, a user may be able to semantically annotate locations of undesired artifacts in a target image, as well as portion(s) of a source image from which a style may be extracted and used to replace the undesired artifacts in the target image. 


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677